Title: Enclosure: Account of Cash Paid to the Credit of John Barker Church, [25 January 1794]
From: 
To: 


Account of Cash paid & arising from Notes of hand to come to the credit of John Barker Church Esquire (thro the hands of Alexander Hamltion Esqr.) one half to be credited to account for three parcels of Lands purchased by Tench Coxe for the joint & equal account of sd. Church & said Coxe—AD. 1793


1793
By a Payment of


Apl. 9
500
Dollars one half to be a loan to sd. Coxe on lawful interest payable in
  three years & one half to be invested in a moiety of said Lands.



11
500
Do ½ do and ½ do


15
800
Do ½ do and ½ do


19
1500
Do ½ do and ½ do


May 1
500
Do ½ do and ½ do


17
500
Do ½ do and ½ do


20
1000
Do ½ do and ½ do


June 3
 900
Do ½ do and ½ do



6200
Drs. agreeably to Note of Payments furnished before


Decr 23
600
Do ½ do and ½ do


1794


Jany 8
850
Do ½ do and ½ do


10
293
60/100 Drs
   
   This payment was made in a Note for 600 Dollars, discounted & leaving Drs. 593 60/100 of wch. the Rect. was acknowledged, & out of which 300 Drs. were afterwards returned. Wherefore only 293 60/100 Drss are credited in this paper.


  ½ do and ½ do


14
1850
Do ½ do and ½ do



9793
60/100


25th Ball.
 260
40/100remainder to be divided like the foregoing, when rec. into a loan, as to one half & into the investments made in the lands for the other half.


Drs.
10,000
   Dollars, which having been invested in the Lands, one half is the property of Mr.
  Church, & one half mine, and I am to give my Bond for 5000 Dollars. This
  completes the arrangement of the Transaction.


Mr. Hamilton pd. the above 206 40/100 Drs this 25th. Jany 1794—and I gave him up the note for 300 Drs. refered in the last Note
   
   Note Feb. 22d. 1795. I pd. 17000 Acs. C & C’s lands for Jackson Steedman & Co with Ruston in June 1793—who advd. 200 Drs. to Ball & Smith in Apl. or May 1792.

, on the transaction of the 10th. & 11th. of Jany. last, which concludes all my demands upon him for the 10000 Drs. invested for our joint Account in Lands & for his own Due to me.
 